Counsel for all parties litigant in this receivership proceeding have joined in a written motion for the transferring of the appeal to the Supreme Court. Therein the averment is made that the amount of the fund to be distributed by the receivers in the cause exceeds the jurisdictional amount of this court.
The appeal is one for the consideration of the highest court in this state, as counsel suggest, and the motion will be granted. Succession of Wengert, 178 La. 1027, 152 So. 747; Snyder Wagon Company v. Campbell Ice Cream Company, 173 La. 467, 137 So. 855; General Motors Truck Company et al. v. Caddo Transfer  Warehouse Company, Inc., et al. (La.App.) 172 So. 178.
Accordingly, and pursuant to the provisions of Act No. 19 of 1912, it is ordered that the appeal in this case be transferred to the Louisiana Supreme Court; that a period of 60 days is granted for the perfecting of the transfer, dating from the finality of this decree; and that on failure to make the transfer within that period, the appeal shall stand dismissed.
Appellant shall pay the cost of this appeal, and all other costs shall abide the final disposition of the case. *Page 277